DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 4, 5, 7, 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2006/0013703 to Yokozawa et al. (Yokozawa hereinafter) in view of US PGPub 2012/0171062 to Kodama et al. (Kodama hereinafter) and US PGPUb 2016/0201665 to Hirata (Hirata).
Regarding claims 1 and 15, Yokozawa teaches a fluid system (1, see Fig. 1) including a fluid actuating region with a fluid guiding unit (13).  Yokozawa further teaches a fluid channel (4) having a plurality of branch channels (4a-4h) in communication with the fluid guiding unit (13) such that a fluid is split by the branch channels and a required amount of the fluid is determined and distributed, a convergence chamber (2), and a plurality of valves (6a-6h) disposed in the branch channels to control flow therein.
Yokozawa does not teach the limitations of the particular pump of claim 1.  Kodama teaches a piezoelectric pump generally, and particularly teaches a fluid guiding unit (111) including an inlet plate (95) with an inlet aperture (97), a substrate (91), a resonance plate (51) with a central aperture and defining a first chamber (92) with the resonance plate, an actuating plate (60) having a suspension part (41), an outer frame part (61), an interspace (crossed by 62), a piezoelectric member (42), and an outlet 
Finally, the previously applied references do not teach the limitation of a pressure sensor.  Hirata teaches another pump and distribution system generally, and particularly teaches control of the pump using a pressure sensor (121) in a receptacle similar to the convergence chamber of Yokozawa.  Therefore, it would have been obvious to one of ordinary skill in the art to use a pressure sensor as taught by Hirata in the system of Yokozawa in order to provide data for pressure based control as taught by Hirata.
Regarding claim 4, Yokozawa does not teach a plurality of fluid guiding units, connected in series and parallel.  Hirata teaches that a plurality of pumps may be provided in parallel and series (see Fig. 17) to provide a sufficient flow rate (paragraph 202).  Therefore, one of ordinary skill in the art to provide multiple pumps as taught Kodama to the system of Yokozawa as taught by Hirata in order to provide sufficient flowrate.
Regarding claim 5, the combined references do not teach the particular limitation of a ring-shaped arrangement of fluid-guiding units.  However, a plurality of such units is taught (see above discussion of claim 4).  As such, the arrangement of the units is simply a matter of design choice having no effect on the functioning of the apparatus and is therefore obvious.
Regarding claims 7 and 8, Yokozawa teaches that the size of the channels is preset.  As such, these preset sizes inherently limit and control the amount of fluid to be transported respectively.
Regarding claim 10, Yokozawa teaches that the valves (6a-6h) are controlled by a controller (paragraph 48).
Regarding claim 11, Yokozawa teaches a substantially integrated structure (see Fig. 4).
Regarding claims 12-14, Yokozawa teaches that the branch channels (4a-4h) are parallel and arranged in a series (e.g. from a to h).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokozawa in view of Kodama and Hirata as applied to claim 1 above, and further in view of US PGPub 2004/0003786 to Gatecliff et al. (Gatecliff).
Regarding claim 9, the previously applied references teach the limitations of claim 1 from which claim 9 depends, but do not teach the limitations of the valve of claim 9.  Gatecliff teaches a piezoelectrically actuated valve (12) including a base (14, 25) with a first passage (22) and a second passage (16), a piezoelectric actuator (40) with a carrier plate (42) and an actuator (41), a valve chamber (26), a first outlet (28) a linking rod (32)and a sealing part (34).  Gatecliff teaches that the valve is infinitely variable in timing (paragraph 16).  Therefore, it would have been obvious to one of ordinary skill in the art to use a valve as taught by Gatecliff in the system of Yokozawa in order to obtain controllable timing.
Response to Arguments
Applicant's arguments filed 8 January 2021 have been fully considered but they are not persuasive.
With respect to applicant’s argument that the outflow passages are components of the multi-channel pump and therefore not readable as branch channels, the examiner disagrees.  First, regardless 
In view of the above, the examiner maintains the holding of obviousness.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8 April 2021